Citation Nr: 1418509	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to May 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

A review of the Virtual VA and VBMS paperless claims processing system reveals the Veteran's March 2014 Post-Remand brief.  The paperless claims systems do not contain any additional documents pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2011, the Board directed that a medical nexus opinion be obtained in order to determine the etiology of the Veteran's back disability.  However, the remand directives have not been adequately completed and the matter is remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the September 2011 VA examination.  If the September 2011 examiner is available, he may conduct a records review and respond to the questions below.  If the September 2011 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If that examiner is not available, schedule the Veteran for a VA orthopedic or similarly specialized examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The following considerations will govern the examination: 

a.  The claims file MUST be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination.  

b.  The examiner must review the Veteran's statements, as well as service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary must be performed.  

c.  The examiner must obtain from the Veteran a full in-service and post-service history pertaining to the onset, symptoms, and treatment of his back disability. 

d.  With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

* The Veteran's military occupational specialty (MOS) was a masonry specialist.  

* Service treatment records reflect mild scoliosis, via x-ray according to the July 1983 service entrance examination.  

* Upon entry into service, the Veteran reported that he did not have recurrent back pain on his July 1983 entrance medical report.

* May 1984 and November 1987 in-service x-rays revealed mild thoracic scoliosis convexity to the right.  

* In July 1987, the Veteran complained of neck pain and headaches.

* In September 1987, the Veteran complained of chronic upper thoracic back pain and was placed on a physical profile because of left-sided weakness of the thoracic spine.  

* In April 1988, a Physical Evaluation Board found that progression of the Veteran's chronic back pain secondary to scoliosis overcame the presumption of fitness, and recommended that the Veteran be discharged with severance pay.  

* After discharge from service, the Veteran was diagnosed with acute left radiculopathy with left L4-L5 contained paracentral disc herniation in April 2004.  

* In June 2004, the Veteran underwent surgery for disc herniation of the L4-L5 on the left and in October 2007, surgery was performed again for disc herniation recurrence L4-L5 on the right with degenerative disc disease and micro instability.  

e.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions: 

(i) Is the Veteran's pre-existing thoracic spine scoliosis a congenital defect or congenital disease?  If it is a congenital defect, is it at least as likely as not (50 percent probability or greater) due to a superimposed disease or injury in service, resulting in an increased disability that is beyond the natural progression of the pre-existing scoliosis?  If it is a congenital disease, is it at least as likely as not aggravated by the Veteran's military service?  

(ii) Is it at least as likely as not that the Veteran's currently diagnosed back disabilities are directly related to his service, to include his job as a masonry specialist?

f.  The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

g.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.   
h.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



